The opinion of the Court was drawn up by
Appleton, J.
This was an action of trespass quare clausum fregit. The defendant seasonably filed specifications of defence, in which he denied the commission of the alleged trespass. The cause proceeded to the jury, who rendered a verdict in favor of the plaintiff, without the defendant’s filing the general issue or any special plea. ■
By R. S., 1857, c. 82, § 18, “ the general issue may be pleaded in all cases, and a brief statement of special matter of defence filed or a special plea, or, on leave, double pleas in bar may be filed.” As no special pleas were filed, and, as a brief statement of special matter of defence was filed, the defendant must be considered as having elected to proceed to trial in the first of the alternative modes prescribed by § 18; that is, upon the general issue and a brief statement. The verdict was as upon the general issue.
But, it seems, neither the general issue nor any special plea was filed. The ‘defendant now moves the verdict be set aside and new trial granted, “ because no issue, either in law or in fact, was ever tendered or joined by either of said parties, before said verdict or since.”
The counsel for the plaintiff could not join any issue because none had been tendered. It was the duty of the counsel for the defendant to tender such an issue as he should deem expedient for the preservation of the rights of his client. Neglecting to do his duty, he claims that the verdict *490be set aside, because there was no joinder of an issue not tendered. Usually, the party aggrieved' moves to set aside a verdict, because of some error on the part of the Court, or some misconduct of the jury or of the opposing counsel, by which he may have been or thinks he may have been prejudiced. Here the defendant, without showing that he has been injured by the verdict, moves that it be set aside, because he neglected to do what the law requires of him. He seeks to take advantage of his own neglect. It would be a reproach to the law if he were permitted to do it. It would encourage negligence and reward inattention.
In Whiting, in error, v. Cochran, 9 Mass., 532, the Court say, — “if, however, it were true that the plaintiff below had neglected to join the issue tendered, and had gone to trial, and the defendant had appeared and defended the action before the jury, the verdict would have been good and the judgment to be supported.” In Stevens v. Bachelder, 28 Maine, 219, there was no joinder of the issue, but the Court held the omission no sufficient cause to set aside the verdict. So, in Babcock v. Huntington, 2 Day, 392, it was held after a trial to the jury, on the plea not guilty, and a verdict for the plaintiff, that the omission of a similiter afforded no reason for arresting the judgment. But, in all these cases, there was no issue joined, and it was the fault of the plaintiff that this was not done, as an issue had been tendered, yet the Court refused to disturb the verdict, even at the instance of the party without fault.
But there are decisions of Courts of the highest authority on the very questions presented. It was held in Sauerman v. Wickerly, 17 S. & R., 116, that, after going to trial upon the merits, the Court will not reverse the judgment because there is no plea nor issue and blanks are left for dates and sums, in the declaration. “ To reverse,” says Gibson, J., in Carl v. Commonwealth, 10 S. & R., 365, “ for a mere formal defect of this sort, after a trial on the merits, would be a grievance; and to avoid it, once for all, we will lay hold on the most trifling circumstance.” After trial on the merits, the Court will not *491reverse a judgment on the grounds that there were blanks in the declaration for dates and that there was no plea or issue joined. Cullum v. Andrews, 6 W., 516; Long v. Long, 4 Barr., 31. The defendant fails to show that he has been harmed by reason of the irregularity of which he was guilty, and, if he had been, it would have been the result of his own negligence. The verdict is in due form, and no satisfactory reason is perceived for its disturbance.
It is not necessary' to consider whether the irregularity might not have been cured by requiring the defendant’s counsel to file a plea, and the plaintiff’s to join, nor whether counsel refusing to comply with such order would not be held liable as for a contempt of Court.
It has been .decided, in the case of Burnham v. Ross, that the plaintiff is entitled to full costs.
Exceptions overruled. —

Judgment on the verdict with full costs.

Tenney, O. J., and Cutting, Davis, and Kent, JJ., concurred. .
Goodenow, J., concurred in overruling the exceptions, but dissented from the opinion of the Court upon the question of costs.